FILED
                            NOT FOR PUBLICATION
                                                                             SEP 09 2015
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT

SARA L. CREECH,                                  No. 14-35499

              Plaintiff - Appellant,             D.C. No. 1:13-cv-00072-SEH

 v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Commissioner
of Social Security Administration,

              Defendant - Appellee.

                    Appeal from the United States District Court
                            for the District of Montana
                     Sam E. Haddon, District Judge, Presiding

                           Submitted September 4, 2015**

Before: LEAVY, GRABER, and OWENS, Circuit Judges.

      Plaintiff Sarah L. Creech appeals from the district court’s judgment

affirming the denial of her application for disability insurance benefits and

supplemental security income under Titles II and XVI of the Social Security Act.

We have jurisdiction under 28 U.S.C. § 1291. Reviewing de novo, we may set


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
aside a denial of benefits only if it is not supported by substantial evidence or rests

on legal error. Ghanim v. Colvin, 763 F.3d 1154, 1159 (9th Cir. 2014). We

affirm.

      1. Substantial evidence supports the determination of the administrative law

judge ("ALJ") that Plaintiff’s depression and anxiety are not severe impairments.

The report of the licensed clinical psychologist supports that finding. See Molina

v. Astrue, 674 F.3d 1104, 1112 (9th Cir. 2012) (holding that an ALJ may give

more weight to the opinion of a specialist than to the opinion of non-specialists

about issues related to the relevant specialty). The ALJ properly accounted for

Plaintiff’s mental limitations in the residual functional capacity analysis, which

included a finding that Plaintiff could not perform work requiring constant focus.

      2. The ALJ permissibly discounted the contradicted opinion of Dr. Nichols,

Plaintiff’s treating physician, by providing specific and legitimate reasons,

supported by substantial evidence. See Ghanim, 763 F.3d at 1161 (stating standard

for rejecting contradicted opinion of treating physician). The ALJ noted that Dr.

Nichols’ opinion was not supported by other medical evidence, especially the

physical consultative examiner’s report finding that Plaintiff had a wide range of

pain-free motion.




                                           2
      3. The ALJ permissibly declined to credit Plaintiff’s testimony concerning

the extent of her physical limitations by offering specific, clear, and convincing

reasons for finding her not fully credible. See Garrison v. Colvin, 759 F.3d 995,

1014–15 (9th Cir. 2014) (stating standard). The ALJ gave two reasons: that the

medical findings were inconsistent with the claimed limitations (lying in bed all

day, every day, since the 2007 surgery) and that Plaintiff’s daily activities

suggested greater physical capacity. Both grounds are supported by the record.

      Dr. Mitgang found that Plaintiff had a wide range of pain-free movement.

She got on and off the examining table "with ease, rapidly"; could easily squat,

rise, and walk rapidly on heels and toes; and showed no back, hip, or leg pain with

various tests. Dr. Mitgang found Plaintiff’s objective condition "unimpressive"

and inconsistent with her "very severe complaints."

      Plaintiff testified that she sometimes drives her children to school, cooks and

does household chores, goes up and down the stairs in her house, shops for

groceries, sweeps, "picks up stuff," mops, and vacuums. She testified that she can

lift five pounds, can sometimes walk around (such as at the grocery store) for up to

45 minutes, and has no difficulty with stooping, crouching, or similar motions.

The daily activities alone would not support the ALJ’s finding, because the record

does not show that Plaintiff could "spend a substantial part" of her day engaged in

those pursuits, Ghanim, 763 F.3d at 1165, but combined with the physicians’

                                           3
objective observations and findings, the daily activities support the ALJ’s ultimate

conclusion.

      AFFIRMED.




                                          4